 
Exhibit 10.21

 
Domestic L/C (letter of credit) Paid Agreement

 
                  Agreement No.: (2010) Yinxin Xidong Zuibao Zidi #006

 
Party A (applicant): SkyPeople Fruit Juice, Inc.

 
Address: 16F, National Development Bank Building, No.2, Gaoxin 1st  RD,
High-Tech Zone, Xi'an, China

 
Post Code: 710075

 
Tel: 029-88377295

 
Fax: 029-88377001

 
Legal Representative: Hongke Xue

 
Bank & Account: Xi’an Keji Road branch bank of China Citic Bank;
7252410182600046521

 
Party B: Xi’an branch bank, China Citic Bank

 
Address: Citic Building, No. 89 Chang’an North Road, Xi’an

 
Post Code: 710061

 
Tel: 029-87887081

 
Fax: 029-87800788

 
Legal Representative: Hongru Xie

 
Contract signed: Xi’an

 
Date of signature of Contract:

 
 
-1-

--------------------------------------------------------------------------------

 
 
Whereas Party A applies to Party B for, and Party B agrees to provide Party A
with, a credit limitation agreement (the “Agreement”) of documentary credit
number: 71000KIC1000066 and credit amount: RMB 20,000,000. Pursuant to relevant
laws and regulations and through consultation, Party A and Party B enter into
this Agreement:

 
Article 1 Definition: This Agreement is referring to Party A, which has already
opened an account with Party B and shall apply for financing to pay external
payment by Party B. After meeting the requirements, Party B shall pay the
external payment with same trade business. Party A shall, within the time limit
agreed upon, repay the loan amount and loan interest, commission, fees and late
charges, etc.

 
Article 2 Domestic L/C Paid Use/Purpose

 
This domestic L/C paid term is only used for external payment belonging to the
above-mentioned Domestic L/C Paid business.

 
Article 3 Domestic L/C Paid Currency & Amount

 
Currency: RMB

 
Amount in Words: Eighteen million RMB

 
Amount in figures: RMB 18,000,000

 
Article 4 Domestic L/C Paid Period

 
The Availability Period of the Agreement shall commence from the actual paid
date and end on December 2nd, 2011.

 
Article 5 Domestic L/C Paid Interest Rate

 
This domestic L/C paid uses:

 
□√ fixed annual interest rate: 4.8%, the interest rate calculation is in
accordance with real occupant days (calculated by 360 days/a day) and actual
amount from the pay date forward.

 
Article 6 Domestic L/C Paid Interest Calculated

 
Interest calculated is according to the actual amount and actual days. Principal
and interest shall be paid a settlement on the required date. Paid days are
calculated from the starting pay date to the deadline by calendar days. If the
maturity date meets Party B holidays, it shall be postponed to Party B until the
next working day. During the postponement, interest should be borne by Party A.

 
 
-2-

--------------------------------------------------------------------------------

 
 
Calculation of interest is as follows:

 
Interest = paid amount＊(annual rate/360)＊paid days

 
Article 7 Drawing and Drawing Day

 
Party B pays the money funds by the same trade business which composes Party A,
drawing automatically. The paid day is also the drawing day paid by the same
trade business conducted by Party B.

 
Article 8 Domestic L/C Paid Repayment

 
Party A shall pay to Party B the due principal, interest and relevant fees on
the maturity date required by Party B. The repayment of principal and fees shall
be transferred into an account specified by Party B.

 
If Party A fails to repay any indebtedness punctually, Party B has the rights as
follows:

 
1. Directly debit for the corresponding amount any account opened by Party A
with any branch or office of China Citic Bank.

 
2. Party B has the right to deduct outstanding debt from account receivables to
Party A, including export proceeds collected by Party A.

 
3. Late loans shall be paid default interest in accordance with the loan penalty
interest rate of the People’s Bank of China.

 
4. According to judicial interpretation of the provisions, Party B may
(including but not limited to) sell, transfer and auction collateral, security
interest or moveable property and real estate which belongs to Party A to pay
the debt.

 
5. Apply to any measure which is considered to be proper by Party B and also
enable to maintain the interest of Party B under this contract.

 
Article 9 Party A provides Party B with the Guarantee Contract of Maximum
Amount, which was signed between guarantor, Hongke Xue, and Party B, the
contract No. 2010 Yinxin Xidong Zuibao Zidi #001, and the Mortgage Contract of
Maximum Amount, which was signed between Shaaxi Boai Pharmaceutical Technology
and Development Co., Ltd. and Party B, the contract No. 2010 Xinyin Xidong Zuidi
Zidi #003. The aforesaid contracts were accepted by Party B. If Party A cannot
repay the due debt, the guarantor will pay the debt on behalf of Party A without
any excuse. The above said Guarantee Contract is an indivisible party of this
contract and shares the common legal force with this main contract.

 
 
-3-

--------------------------------------------------------------------------------

 
 
Article 10 Rights and Liability of Both Parties

 
1.  
Party A has the right to require Party B to pay the bill via Domestic Letter of
Credit on behalf of Party A according to the agreement of this contract;

 
2.  
Party B is required to keep the business secrets of Party A;

 
3.  
RMB or foreign currency settlement business of Party A under this contract
should be handled via the bank account opened with Party B;

 
4.  
Any cost caused by goods or goods disposal should be borne by Party A;

 
5.  
Party A has the right to check and supervise collection of the sales payment for
goods with relation to bill payment business via Domestic Letter of Credit as
governed by this contract. Party A should provide detailed information regarding
sales payment for goods in written form under the request of Party B;

 
6.  
Party A should deliver a written notice in the event of any changes regarding
legal representative (responsible person), residence address or business
address, or registered capital increase or decrease during the effective period
of the contract;

 
7.  
If Party A changes its operation model or property organization style as a
reason of contracting , lease, joint operation, shareholding transformation,
enterprise separation, merge and consolidation, they should inform Party B in
advance by written notice and take efficient measure to pay the debt.

 
8.  
In the case that any event occurs, which may have negative effect on this
repayment for the debt under this contract or constitute a risk to its normal
business, Party B has the right to take back the principal, interest and any
related fees paid on behalf of Party A via domestic letter of credit. The
aforementioned incidents shall include without limitation the following: Party A
ceases or suspends production; its corporate registration is canceled, or
business license revoked; its legal representative or high-ranking officers are
involved in illegal activities; it is involved in litigation with a major
impact; great difficulties arise in respect to its production or operation; or
its financial standing deteriorates; Party A or other investors surreptitious
withdrawing the contributed capital, transferring assets and transfers its
shares without noticing Party B.

 
9.  
Party A promises not to sign any agreement which may have a negative effect on
the interest of Party A under this contract;

 
10.  
Under the situation that the case is guaranteed, if guarantor breaches the
Guarantee Contract or is unable to take the guarantee, Party A should provide a
new and desirable guarantee to Party B, otherwise, Party B will take back all
the principal and interest payment and other fees under the business of bill
payment service provided to Party A. Party B could deduct this sum of money from
the bank account opened with China Citic Bank and execute the guarantee right;

 
11.  
Both Parties agree that they understand clearly and there is no obscure
statement in this contract. This contract is also applicable to international
practice, such as UCP 600 and URC 522;

 
 
-4-

--------------------------------------------------------------------------------

 
 
Article 11 Liabilities for Default

 
1.  
Immediate Expiration. If the statements or warrants in Article 9 made by Party A
are untrue or not executed, or the qualification and credit of Party A and the
guarantor changes, which could impact the performance of their obligations under
this contract in the view of Party B, or Party A may carry out activities, such
as bankruptcy, regrouping or dissolution, or party A does not fulfill its
obligations or breaks the contract, or Party A cannot pay the due debt of any
amount, then all the debt unpayable under the contract of the bill payment
service will be regarded as immediately due debt and should be paid by Party A
promptly. Additionally, Party A should bear the liability for breach of the
contract.

 
2.  
Besides principal, interest, penalty and commission charge under the contract,
Party A should pay all occurred fees and costs of Party A for realizing its
creditors
 right, including but not limited to litigation cost, attorney fees, travel
expenses and other out-of-pocket costs. If Party B is involved in a contract or
business dispute as a result of the dispute occurred between Party A and a Third
Party, or involved in a dispute or arbitration procedure, all the costs of Party
B for these matters, including but not limited to litigation cost, attorney
fees, travel expenses and other out-of-pocket costs, should be borne by Party A;

 
3.  
Party A voluntarily gives up any defense against Party B which could ease off,
decrease, reduce or exempt all or part of the liabilities of Party A.

 
Article 12 Give Up:

 
If Party B does not exercise or delay the rights under the execution of the
contract, these actions should not be regarded as abandoning the rights of Party
B, which also will not effect any obligation borne by Party A under the
contract.

 
Article 13 ‎Continuity of the Obligation

 
All the obligation borne by Party A has the feature of continuity and puts the
complete binding force on successor, representative, taker-over, transferee and
any of its entities after exercise of merging, consolidation, regrouping or name
change.

 
Article 14 Application letter for Bill Payment Service via Domestic Letter of
Credit is an indivisable part of this contract, which share the same legal force
with this contract. Any dispute arising from this contract or any unclearness
or ambiguity or any problems which have not been stated in this contract, should
be explained in accordance to the regulations announced by Party B in relation
to import payment for another or trust receipt.

 
Article 15 Applied Jurisdiction

 
The execution, effectiveness, performance and termination of the contract will
be governed by the laws of the PRC.

 
 
-5-

--------------------------------------------------------------------------------

 
 
Article 16 Dispute Resolution

 
Any dispute arising out of or in connection with this Contract shall be settled
through friendly consultation. If no agreement is reached through such friendly
consultation, such dispute shall be settled in accordance with Resolution（2）of
the following: 

 
(1) Submitting the disputes to the Arbitration Commission (the venue for such
arbitration shall be __________), which shall be conducted in accordance with
the arbitration rules in effect as of the date of submission. The arbitration
award shall be final and binding on both Parties.

 
(2) Instituting legal proceedings with the People’s Court in the location of
Party B.

 
 
Party A: SkyPeople Juice Group Co., Ltd. 

 
 
Legal Representative (or Chief Officer) or Authorized Representative
(Signature): 

 
/s/: Hongke Xue

 
Date: 12/7/2010 

 
 
Party B: China CITIC Bank, Xi’an Kejilu Branch 

 
 
Chief Officer or Authorized Representative (Signature): /s/: Xiaoyang Tian

 
Date: 12/7/2010

 